Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first office action on the merits. Claims 2-21, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chadwick (US 2017/0224063) in view of Huitema et al. (US 2015/0378391).
Regarding claim 2, Chadwick discloses an apparatus comprising:
a flexible band (20); and
a clasp (100) configured to permanently secure to and encase at least a portion of the band (Abstract lines 1-2), the clasp comprising a communication device (32).
Chadwick fails to disclose wherein the communication device is Bluetooth.
Huitema et al. teach that is known to use communication devices with Bluetooth capabilities (Paragraph 399, lines 25-27).
From this teaching of Huitema et al., it would have been obvious to one of ordinary skill before the effective filing date of the invention to use Bluetooth for its lower cost requirements.

Regarding claim 3, Chadwick further discloses wherein the clasp comprises a shell (10) and the communication device is embedded within the shell (Fig. 4B as shown).

Regarding claim 4, Chadwick further discloses comprising a radio frequency identification (RFID) chip (32).  However, Huitema et al. further clarifies that the inclusion of both protocols (Paragraph 399, lines 5-30 describes wherein the communication module of the can include multiple protocols including both Bluetooth and RFID).
Regarding claim 5, Chadwick further discloses wherein the clasp comprises a first interlocking member and a second interlocking member (80) configured to lock together to permanently secure to and encase at least a portion of the band.

Regarding claim 6, Chadwick further discloses wherein each of the first and second interlocking members includes a tongue (14) and a tongue receiving slot (22).

Regarding claim 7, Chadwick further discloses wherein the tongue of the first interlocking member includes at least one hook (16) and the second interlocking member includes one recess (18) configured to permanently receive the at least one hook of the first interlocking member.

Regarding claim 8, Chadwick further discloses wherein the Bluetooth communication device is embedded in an outer shell of the second interlocking member (Fig. 7B as shown).

Regarding claim 9, Chadwick further discloses wherein the outer shell comprises a holder (48) configured to maintain the Bluetooth communication device within the outer shell of the second interlocking member.

Regarding claim 15, Chadwick discloses an apparatus (100) comprising:
at least one member configured to permanently secure to and encase at least a portion of a flexible band (Abstract lines 1-2); and
a communication device (32) embedded within the clasp.
Huitema et al. teach that is known to use communication devices with Bluetooth capabilities (Paragraph 399, lines 25-27).
From this teaching of Huitema et al., it would have been obvious to one of ordinary skill before the effective filing date of the invention to use Bluetooth for its lower cost requirements.

Regarding claim 16, Chadwick further discloses a shell (10) and the Bluetooth communication device is embedded within the shell (Fig. 4B as shown).

Regarding claim 17, Chadwick further discloses a first interlocking member and a second interlocking member (80) configured to lock together to permanently secure to and encase at least a portion of the flexible band, wherein each of the first and second interlocking members includes a tongue (14) and a tongue receiving slot (22), and wherein the tongue of the first interlocking member includes at least one hook (16) and the second interlocking member includes one recess (18) configured to permanently receive the at least one hook of the first interlocking member.

Allowable Subject Matter
Claims 10-14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677